UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	July 31, 2015 Date of reporting period:	April 30, 2015 Item 1. Schedule of Investments: Putnam Short Term Investment Fund The fund's portfolio 4/30/15 (Unaudited) COMMERCIAL PAPER (27.8%) (a) Yield (%) Maturity date Principal amount Value ABN AMRO Funding USA, LLC 0.190 6/11/15 $6,000,000 $5,998,838 ABN AMRO Funding USA, LLC 0.190 6/8/15 13,000,000 12,997,719 American Honda Finance Corp. 0.130 5/22/15 28,750,000 28,748,050 American Honda Finance Corp. 0.110 5/20/15 8,950,000 8,949,453 Apple, Inc. 0.100 7/13/15 9,000,000 8,996,873 Apple, Inc. 0.090 6/22/15 29,000,000 28,993,553 Bank of New York Mellon Corp. (The) 144A 0.080 5/1/15 38,000,000 37,999,894 BPCE SA 144A (France) 0.120 5/1/15 19,250,000 19,249,979 Chevron Corp. 0.120 6/9/15 25,000,000 24,996,306 Chevron Corp. 0.110 5/27/15 15,000,000 14,998,684 Coca-Cola Co. (The) 0.160 6/9/15 12,000,000 11,998,840 Coca-Cola Co. (The) 0.140 5/26/15 4,000,000 3,999,769 Coca-Cola Co. (The) 0.120 7/22/15 22,000,000 21,993,508 Commonwealth Bank of Australia (Australia) 0.160 6/30/15 25,000,000 24,994,027 Commonwealth Bank of Australia (Australia) 0.150 6/5/15 14,000,000 13,998,418 Credit Agricole Corporate and Investment Bank/New York (France) 0.150 5/1/15 14,000,000 13,999,953 DnB Bank ASA (Norway) 0.220 7/13/15 16,500,000 16,494,302 DnB Bank ASA (Norway) 0.205 5/27/15 4,000,000 3,999,646 DnB Bank ASA (Norway) 0.180 7/9/15 13,000,000 12,995,956 DnB Bank ASA (Norway) 0.150 6/1/15 4,500,000 4,499,516 Export Development Canada (Canada) 0.135 5/4/15 33,700,000 33,699,813 Export Development Canada (Canada) 0.124 7/2/15 40,000,000 39,993,630 General Electric Capital Corp. 0.140 7/9/15 37,000,000 36,991,367 HSBC Bank PLC 144A (United Kingdom) 0.266 10/2/15 14,000,000 13,998,852 HSBC USA, Inc. (United Kingdom) 0.200 7/29/15 25,000,000 24,983,563 National Australia Bank, Ltd. (Australia) 0.140 7/13/15 38,000,000 37,987,580 National Bank of Canada 144A (Canada) 0.210 7/23/15 37,000,000 36,976,172 Nestle Capital Corp. 0.140 7/8/15 4,000,000 3,998,835 Nestle Capital Corp. 0.090 5/12/15 19,000,000 18,999,063 Nestle Finance International, Ltd. (Switzerland) 0.130 6/15/15 16,000,000 15,996,933 Nordea Bank AB (Sweden) 0.180 7/1/15 36,500,000 36,487,679 Proctor & Gamble Co. (The) 0.110 5/15/15 42,000,000 41,999,125 Prudential PLC (United Kingdom) 0.230 7/20/15 18,500,000 18,492,757 Prudential PLC 144A (United Kingdom) 0.140 5/18/15 18,350,000 18,349,037 Roche Holdings, Inc. (Switzerland) 0.125 6/1/15 28,000,000 27,996,939 Roche Holdings, Inc. (Switzerland) 0.110 5/20/15 9,000,000 8,999,460 Roche Holdings, Inc. (Switzerland) 0.100 5/11/15 5,000,000 4,999,847 Simon Property Group LP 0.160 7/1/15 1,000,000 999,671 Simon Property Group LP 0.160 6/10/15 3,000,000 2,999,436 Simon Property Group LP 0.150 7/15/15 17,000,000 16,992,786 Simon Property Group LP 0.150 7/8/15 16,500,000 16,493,801 Skandinaviska Enskilda Banken AB (Sweden) 0.240 7/6/15 20,000,000 19,993,709 Societe Generale SA (France) 0.180 5/1/15 19,000,000 18,999,962 State Street Corp. 0.200 5/5/15 24,000,000 23,999,567 State Street Corp. 0.180 6/1/15 16,275,000 16,272,787 Sumitomo Mitsui Banking Corp. (Japan) 0.240 7/13/15 19,000,000 18,990,900 Svenska Handelsbanken AB (Sweden) 0.175 5/20/15 42,000,000 41,996,454 Swedbank AB (Sweden) 0.200 5/26/15 40,000,000 39,996,273 Toronto-Dominion Holdings USA, Inc. 144A (Canada) 0.180 6/8/15 30,000,000 29,996,165 Toyota Motor Credit Corp. 0.170 5/8/15 42,000,000 41,999,160 Total commercial paper (cost $1,031,588,383) REPURCHASE AGREEMENTS (25.8%) (a) Principal amount Value Interest in $114,500,000 joint tri-party repurchase agreement dated 4/30/15 with Bank of Nova Scotia due 5/1/15 - maturity value of $50,000,139 for an effective yield of 0.100% (collateralized by various U.S. Treasury notes with coupon rates ranging from 0.125% to 3.625% and due dates ranging from 3/31/20 to 4/15/28, valued at $116,790,376) $50,000,000 $50,000,000 Interest in $307,490,000 joint tri-party repurchase agreement dated 4/30/15 with Citigroup Global Markets, Inc. due 5/1/15 - maturity value of $121,531,439 for an effective yield of 0.130% (collateralized by various U.S. Treasury notes with coupon rates ranging from 1.000% to 2.125% and due dates ranging from 6/30/19 to 1/31/21, valued at $313,639,824) 121,531,000 121,531,000 Interest in $305,589,000 joint tri-party repurchase agreement dated 4/30/15 with Merrill Lynch, Pierce, Fenner and Smith, Inc. due 5/1/15 - maturity value of $119,639,366 for an effective yield of 0.110% (collateralized by a mortgage backed security with a coupon rate of 3.500% and a due date of 4/1/45, valued at $311,700,781) 119,639,000 119,639,000 Interest in $235,400,000 joint tri-party term repurchase agreement dated 4/30/15 with Barclays Capital, Inc. due 5/7/15 - maturity value of $146,802,284 for an effective yield of 0.08% (collateralized by various mortgage backed securities with coupon rates ranging from zero % to 5.938% and due dates ranging from 5/1/23 to 5/1/45, valued at $240,108,000) 146,800,000 146,800,000 Interest in $235,400,000 joint tri-party term repurchase agreement dated 4/30/15 with Citigroup Global Markets, Inc. due 5/7/15 - maturity value of $146,802,569 for an effective yield of 0.090% (collateralized by a U.S. Treasury note with a coupon rate of 2.625% and a due date of 11/15/20, valued at $240,108,038) 146,800,000 146,800,000 Interest in $100,000,000 joint tri-party term repurchase agreement dated 4/27/15 with Merrill Lynch, Pierce, Fenner and Smith, Inc. due 5/4/15 - maturity value of $63,000,858 for an effective yield of 0.070% (collateralized by a mortgage backed security with a coupon rate of 3.500% and a due date of 4/1/45, valued at $102,000,000) 63,000,000 63,000,000 Interest in $100,000,000 tri-party repurchase agreement dated 4/30/15 with Barclays Capital, Inc. due 5/1/15 - maturity value of $100,000,250 for an effective yield of 0.090% (collateralized by a U.S. Treasury bond with a coupon rate of 3.875% and a due date of 4/15/29, valued at $102,000,042) 100,000,000 100,000,000 Interest in $50,000,000 tri-party repurchase agreement dated 4/30/15 with Credit Suisse Securities (USA), LLC due 5/1/15 - maturity value of $50,000,139 for an effective yield of 0.10% (collateralized by various U.S. Treasury notes and bonds with coupon rates ranging from 0.375% to 4.500% and due dates ranging from 10/31/16 to 8/15/39, valued at $51,006,591) 50,000,000 50,000,000 Interest in $74,000,000 tri-party repurchase agreement dated 4/30/15 with Goldman, Sachs & Co. due 5/1/15 - maturity value of $74,000,206 for an effective yield of 0.10% (collateralized by various mortgage backed securities with coupon rates ranging from 2.500% to 6.000% and due dates ranging from 4/1/27 to 4/1/45, valued at $75,480,001) 74,000,000 74,000,000 Interest in $37,630,000 tri-party term repurchase agreement dated 3/23/15 with BNP Paribas US due 6/23/15 - maturity value of $37,655,965 for an effective yield of 0.27% (collateralized by various corporate bonds and notes with coupon rates ranging from 0.875% to 9.875% and due dates ranging from 6/5/15 to 8/15/45, valued at $39,511,500) (IR) 37,630,000 37,633,644 Interest in $50,000,000 tri-party term repurchase agreement dated 4/30/15 with J.P. Morgan Securities, Inc. due 5/7/15 - maturity value of $50,000,875 for an effective yield of 0.090% (collateralized by various mortgage backed securities with coupon rates ranging from 2.500% to 11.000% and due dates ranging from 6/1/15 to 1/4/50, valued at $51,004,161) 50,000,000 50,000,000 Total repurchase agreements (cost $959,400,000) U.S. GOVERNMENT AGENCY OBLIGATIONS (16.1%) (a) Yield (%) Maturity date Principal amount Value Federal Farm Credit Banks Funding Corporation unsec. discount notes 0.080 5/20/15 $3,955,000 $3,954,937 Federal Home Loan Banks unsec. discount notes 0.145 5/19/15 3,797,000 3,796,943 Federal Home Loan Banks unsec. discount notes 0.135 6/3/15 12,500,000 12,499,463 Federal Home Loan Banks unsec. discount notes 0.125 5/29/15 17,500,000 17,499,598 Federal Home Loan Banks unsec. discount notes 0.125 5/27/15 18,000,000 17,999,604 Federal Home Loan Banks unsec. discount notes 0.110 5/18/15 9,100,000 9,099,873 Federal Home Loan Banks unsec. discount notes 0.095 5/1/15 63,000,000 63,000,000 Federal Home Loan Banks unsec. discount notes 0.057 5/8/15 25,000,000 24,999,850 Federal Home Loan Mortgage Corporation unsec. discount notes 0.131 7/10/15 42,800,000 42,794,992 Federal Home Loan Mortgage Corporation unsec. discount notes 0.130 6/8/15 17,500,000 17,499,125 Federal Home Loan Mortgage Corporation unsec. discount notes 0.100 5/8/15 17,500,000 17,499,895 Federal Home Loan Mortgage Corporation unsec. discount notes 0.090 6/12/15 5,000,000 4,999,725 Federal Home Loan Mortgage Corporation unsec. discount notes 0.090 5/20/15 34,500,000 34,499,448 Federal Home Loan Mortgage Corporation unsec. discount notes 0.090 5/19/15 20,000,000 19,999,700 Federal Home Loan Mortgage Corporation unsec. discount notes 0.078 5/11/15 35,955,000 35,954,712 Federal Home Loan Mortgage Corporation unsec. discount notes 0.075 8/14/15 50,000,000 49,990,500 Federal Home Loan Mortgage Corporation unsec. discount notes 0.060 5/18/15 7,100,000 7,099,901 Federal Home Loan Mortgage Corporation unsec. discount notes 0.050 5/22/15 27,000,000 26,999,514 Federal Home Loan Mortgage Corporation unsec. discount notes, Ser. RB 0.090 5/14/15 2,700,000 2,699,970 Federal Home Loan Mortgage Corporation unsec. discount notes, Ser. RB 0.080 5/12/15 6,100,000 6,099,945 Federal National Mortgage Association unsec. discount notes 0.140 6/10/15 8,786,000 8,785,543 Federal National Mortgage Association unsec. discount notes 0.110 8/26/15 32,143,000 32,136,218 Federal National Mortgage Association unsec. discount notes 0.100 7/8/15 12,500,000 12,498,588 Federal National Mortgage Association unsec. discount notes 0.086 5/18/15 19,600,000 19,599,726 Federal National Mortgage Association unsec. discount notes 0.081 5/1/15 69,931,000 69,931,000 Federal National Mortgage Association unsec. discount notes 0.067 7/15/15 37,000,000 36,995,375 Total U.S. government agency obligations (cost $598,910,093) ASSET-BACKED COMMERCIAL PAPER (12.5%) (a) Yield (%) Maturity date Principal amount Value Alpine Securitization Corp. (Switzerland) 0.140 5/4/15 $14,000,000 $13,999,799 Bedford Row Funding Corp. 0.150 7/17/15 3,100,000 3,098,778 CAFCO, LLC 144A 0.120 5/22/15 16,925,000 16,923,531 Chariot Funding, LLC 144A 0.110 6/8/15 37,500,000 37,492,606 CHARTA, LLC 0.154 5/4/15 19,250,000 19,249,724 Collateralized Commercial Paper Co., LLC 0.142 5/18/15 12,000,000 11,998,980 Collateralized Commercial Paper Co., LLC 0.120 5/15/15 6,000,000 5,999,575 Collateralized Commercial Paper II Co., LLC 0.170 6/12/15 21,950,000 21,945,097 Fairway Finance, LLC (Canada) 0.200 7/7/15 15,000,000 14,994,192 Fairway Finance, LLC (Canada) 0.200 6/4/15 12,500,000 12,497,849 Fairway Finance, LLC 144A (Canada) 0.200 8/5/15 11,000,000 10,993,065 Gotham Funding Corp. (Japan) 0.180 5/5/15 6,000,000 5,999,890 Gotham Funding Corp. (Japan) 0.160 5/8/15 29,000,000 28,999,072 Jupiter Securitization Co., LLC 0.180 7/6/15 12,000,000 11,995,422 Liberty Street Funding, LLC (Canada) 0.190 5/8/15 16,000,000 15,999,488 Liberty Street Funding, LLC (Canada) 0.180 5/14/15 7,000,000 6,999,548 Liberty Street Funding, LLC 144A (Canada) 0.190 5/11/15 10,000,000 9,999,526 Liberty Street Funding, LLC 144A (Canada) 0.180 7/23/15 4,000,000 3,997,984 Manhattan Asset Funding Co., LLC (Japan) 0.180 6/15/15 19,000,000 18,995,363 MetLife Short Term Funding, LLC 0.130 5/19/15 4,000,000 3,999,704 MetLife Short Term Funding, LLC 144A 0.170 7/20/15 34,250,000 34,235,821 Old Line Funding, LLC 144A 0.240 8/21/15 7,000,000 6,994,815 Old Line Funding, LLC 144A 0.240 8/14/15 31,000,000 30,979,736 Regency Markets No. 1, LLC 144A 0.160 5/20/15 38,000,000 37,996,411 Sheffield Receivables Corp. (United Kingdom) 0.200 5/27/15 18,000,000 17,997,705 Thunder Bay Funding, LLC 144A 0.240 8/21/15 27,225,000 27,202,269 Thunder Bay Funding, LLC 144A 0.220 6/10/15 13,000,000 12,997,261 Working Capital Management Co. (Japan) 0.170 5/4/15 19,000,000 18,999,728 Total asset-backed commercial paper (cost $463,591,609) U.S. TREASURY OBLIGATIONS (5.1%) (a) Yield (%) Maturity date Principal amount Value U.S. Treasury Bills 0.108 6/18/15 $20,500,000 $20,500,267 U.S. Treasury Notes FRN 0.109 1/31/17 42,150,000 42,162,367 U.S. Treasury Notes FRN 0.095 7/31/16 33,810,000 33,810,507 U.S. Treasury Notes FRN 0.094 4/30/16 31,600,000 31,602,879 U.S. Treasury Notes FRN 0.078 10/31/16 35,500,000 35,490,802 U.S. Treasury Notes FRN 0.070 1/31/16 24,500,000 24,498,770 Total U.S. treasury obligations (cost $188,055,873) MUNICIPAL BONDS AND NOTES (5.1%) (a) Yield (%) Maturity date Rating (RAT) Principal amount Value Connecticut (0.5%) Yale University Commercial Paper 0.120 5/5/15 P-1 $19,500,000 $19,499,729 Illinois (1.1%) University of Chicago Commercial Paper 0.100 5/19/15 P-1 20,000,000 19,999,200 University of Chicago Commercial Paper, Ser. A 0.120 6/11/15 P-1 20,000,000 19,997,400 Maryland (0.8%) Johns Hopkins University Commercial Paper, Ser. C 0.120 5/20/15 P-1 15,575,000 15,574,533 Johns Hopkins University Commercial Paper, Ser. C 0.120 5/19/15 P-1 12,000,000 11,999,640 Massachusetts (1.1%) President and Fellows of Harvard College Commercial Paper 0.150 5/6/15 P-1 28,707,000 28,706,761 President and Fellows of Harvard College Commercial Paper 0.110 5/19/15 P-1 12,658,000 12,657,666 North Carolina (0.6%) Duke University Commercial Paper, Ser. B-98 0.150 7/22/15 P-1 15,000,000 14,993,948 Duke University Commercial Paper, Ser. B-98 0.130 5/18/15 P-1 7,000,000 6,999,633 Texas (1.0%) Texas A&M University Commercial Paper, Ser. B 0.160 5/20/15 A-1+ 12,500,000 12,499,750 Texas A&M University Commercial Paper, Ser. B 0.130 5/20/15 P-1 10,100,000 10,099,697 University of Texas System Permanent University Fund (The) Commercial Paper, Ser. B 0.110 5/4/15 A-1+ 15,000,000 14,999,850 Total municipal bonds and notes (cost $188,029,158) CERTIFICATES OF DEPOSIT (4.7%) (a) Yield (%) Maturity date Principal amount Value Australia & New Zealand Banking Group, Ltd./New York, NY 0.150 6/8/15 $40,000,000 $40,000,996 Canadian Imperial Bank of Commerce/New York, NY 0.140 5/26/15 40,000,000 40,000,114 Rabobank Nederland NV/NY (Netherlands) 0.140 5/21/15 38,000,000 38,002,193 Royal Bank of Canada/New York, NY (Canada) 0.190 7/6/15 10,000,000 10,000,852 Royal Bank of Canada/New York, NY FRN (Canada) 0.262 7/23/15 19,000,000 18,998,898 Skandinaviska Enskilda Banken AB/New York, NY 0.220 7/2/15 18,750,000 18,752,819 Toronto-Dominion Bank/NY FRN (Canada) 0.271 11/18/15 10,000,000 9,998,820 Total certificates of deposit (cost $175,757,234) TIME DEPOSITS (2.7%) (a) Yield (%) Maturity date Principal amount Value Australia & New Zealand Banking Group, Ltd./Cayman Islands (Cayman Islands) 0.110 5/1/15 $38,000,000 $38,000,000 Credit Agricole Corporate and Investment Bank/Grand Cayman (Cayman Islands) 0.070 5/1/15 24,000,000 24,000,000 Svenska Handelsbanken/Cayman Islands (Sweden) 0.050 5/1/15 38,000,000 38,000,000 Total time deposits (cost $100,000,000) CORPORATE BONDS AND NOTES (0.3%) (a) Interest rate (%) Maturity date Principal amount Value Westpac Banking Corp. 144A company guaranty sr. notes (Australia) 1.375 7/17/15 $10,272,000 $10,288,533 Total corporate bonds and notes (cost $10,294,394) TOTAL INVESTMENTS Total investments (cost $3,715,626,744) (b) Key to holding's abbreviations FRN Floating Rate Notes: the rate shown is the current interest rate or yield at the close of the reporting period Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from August 1, 2014 through April 30, 2015 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $3,715,175,149. (RAT) The Moody's, Standard & Poor's or Fitch ratings indicated are believed to be the most recent ratings available at the close of the reporting period for the securities listed. Ratings are generally ascribed to securities at the time of issuance. While the agencies may from time to time revise such ratings, they undertake no obligation to do so, and the ratings do not necessarily represent what the agencies would ascribe to these securities at the close of the reporting period. If a security is insured, it will usually be rated by the ratings organizations based on the financial strength of the insurer. For further details regarding security ratings, please see the Statement of Additional Information. (b) The aggregate identified cost on a tax basis is $3,715,626,744, resulting in gross unrealized appreciation and depreciation of $75,823 and $60,608, respectively, or net unrealized appreciation of $15,215. (IR) Repurchase agreements with a maturity of more than seven days are considered to be illiquid investments. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. DIVERSIFICATION BY COUNTRY Distribution of investments by country of risk at the close of the reporting period, excluding collateral received, if any (as a percentage of Portfolio Value): United States 74.0% Canada 6.9 Sweden 4.8 United Kingdom 2.5 Japan 2.5 Australia 2.3 Switzerland 1.9 Cayman Islands 1.7 France 1.4 Netherlands 1.0 Norway 1.0 Total 100.0% Security valuation: Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund’s assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value, and are classified as Level 2 securities. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Repurchase agreements: The fund, or any joint trading account, through its custodian, receives delivery of the underlying securities, the fair value of which at the time of purchase is required to be in an amount at least equal to the resale price, including accrued interest. Collateral for certain tri-party repurchase agreements is held at the counterparty’s custodian in a segregated account for the benefit of the fund and the counterparty. Putnam Management is responsible for determining that the value of these underlying securities is at all times at least equal to the resale price, including accrued interest. In the event of default or bankruptcy by the other party to the agreement, retention of the collateral may be subject to legal proceedings. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Asset-backed commercial paper $— $463,582,939 $— Certificates of deposit — 175,754,692 — Commercial paper — 1,031,584,607 — Corporate bonds and notes — 10,288,533 — Municipal bonds and notes — 188,027,807 — Repurchase agreements — 959,403,644 — Time deposits — 100,000,000 — U.S. government agency obligations	—	598,934,145	— U.S. treasury obligations	—	188,065,592	— Totals by level $— $— During the reporting period, transfers within the fair value hierarchy, if any, did not represent, in the aggregate, more than 1% of the fund's net assets measured as of the end of the period. The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions, if applicable, see note "(d)" above, and for borrowing transactions associated with securities sold short, if applicable, see the "Short sales of securities" note above. Bank of Nova Scotia Barclays Capital, Inc. BNP Paribas US Citigroup Global Markets, Inc. Credit Suisse Securities (USA), LLC Goldman, Sachs & Co. J.P. Morgan Securities, Inc. Merrill Lynch, Pierce, Fenner and Smith, Inc. Total Assets: Repurchase agreements $50,000,000 $246,800,000 $37,633,644 $268,331,000 $50,000,000 $74,000,000 $50,000,000 $182,639,000 $959,403,644 Total Assets $50,000,000 $246,800,000 $37,633,644 $268,331,000 $50,000,000 $74,000,000 $50,000,000 $182,639,000 $959,403,644 Liabilities: Total Liabilities $— $— $— $— $— $— $— $— $— Total Financial and Derivative Net Assets $50,000,000 $246,800,000 $37,633,644 $268,331,000 $50,000,000 $74,000,000 $50,000,000 $182,639,000 $959,403,644 Total collateral received (pledged)##† $50,000,000 $246,800,000 $37,633,644 $268,331,000 $50,000,000 $74,000,000 $50,000,000 $182,639,000 Net amount $— $— $— $— $— $— $— $— † Additional collateral may be required from certain brokers based on individual agreements. ## Any over-collateralization of total financial and derivative net assets is not shown. Collateral may include amounts related to unsettled agreements. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Funds Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: June 26, 2015 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: June 26, 2015 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: June 26, 2015
